DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. US 2010/0004509 in view of Robert et al. US 2016/0143633.
Regarding claim 1, Naito et al. discloses a medical instrument comprising: an inner tube 42 into which a flexible shaft of a surgical instrument that is provided with a surgical tool on a leading end-side portion thereof can be inserted (manipulation wire 92 connected to forceps 48, extending through insertion portion 42, paragraph 0053, figures 3 and 4); an outer tube 31 into which the inner tube can be inserted and that is to be inserted into a body cavity (figure 2, with insertion portion 42 and surgical forceps 48 for a surgical operation, paragraph 0052); and inner tube drive mechanism which includes an operational element (for example, wires 56, 57, or 58) for bending an inner tube corresponding thereto (wires correspond to bendable portions 51, 52 and 53, paragraph 0073) and electrically controls the operational element thereof (inner tube and therefore operational elements are driven electrically, paragraph 0104).

Robert et al. teaches a medical instrument having an imaging device 750/752 and a plurality of inner tubes (20, 812) the inner tubes each receiving a tool (550, 810, for example, figure 15), and a drive mechanism (with control links and controller 602, for example, paragraph 0117-125), the plurality of inner tubes being placed within an outer tube 738 (figure 32), in order to provide a plurality of inner tubes positioned closely to each other to allow for insertion of the plurality of inner tubes and camera within a smaller incision (paragraph 0139) and allow for different types of tools to be held by the same positioning apparatus, and be positioned on opposite sides of the delivery tube axis while still being inserted through the same incision (paragraph 0144).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Naito et al. with a plurality of inner tubes to receive a surgical instrument, as taught by Robert et al., to allow for multiple tools to be used on opposite sides of a target location, while still being inserted through a smaller, single incision.
Regarding claim 2, Naito et al. discloses wherein the inner tube drive mechanism receives a drive instruction signal (instruction from joystick 203 bending manipulation unit 39; paragraphs 102, 104), and electrically controls the operational element thereof based on the received drive signal (paragraph 103, 104).
Regarding claim 3, Naito et al. discloses the drive signal instruction is transmitted from a remote operation device that is provided in a remote location (remote joystick manipulation unit 203, figure 2, 3).

Regarding claim 5, Naito et al. discloses wherein each inner tube drive mechanism includes a motor (motor unit 38 with drive motors 95, 96, 97 and 98), and the operational element (wires 56, 57, 58) of each inner tube drive mechanism is electrically controlled by a control unit 18 that controls the motor of the inner tube drive mechanism (joy stick is manipulated and sends a control signal for the drive motors 95, 96, 97 in response to the joy stick instruction, the motors push or pull the operation element, the motors corresponding to operation element wires 56, 57, 58 for bending, paragraph 0098; and driven electrically, paragraph 0104).
Regarding claim 6, Naito et al. discloses the inner tube drive mechanism including a gear to which the operational element thereof is connected (figure 3 shows pulleys 99 connecting the motors to the operational elements, however, it is taught that a gear mechanism may be used as an alternative to the pulleys, paragraphs 0099, 0100).
Regarding claim 7, Naito et al. discloses wherein each operation element is a wire (manipulation wire, 56, 57, 58, paragraph 0063), a first end of each wire is fixed to a leading end portion of the inner tube corresponding to thereto (connected to bending pieces 51, 52, 53, figure 3, paragraph 0063), and a second end of each wire is fixed to the gear 99 corresponding thereto (paragraph 0099, 0100; wires are connected to the pulleys or gears), and each inner tube drive mechanism drives the gear thereof using the motor thereof, thereby drawing back or sending out the wire thereof (paragraph 0099, 0100, the wires are pushed or pulled when connected through the drive motors and pulley or gears).
Regarding claim 8, Naito et al. discloses a multi-joint portion, and in a state where the surgical instrument is inserted into any of the inner tubes, the multi joint portion can be bent in a direction opposite the direction in which the inner tube is bent (forceps 48 with wire 92 are configured to be 
Regarding claim 11, Naito et al. discloses wherein, in a state where the inner tube is inserted into the outer tube, at least a portion of the inner tube is exposed from the outer tube (figure 2).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. US 2010/0004509 in view of Robert et al. US 2016/0143633 and further in view of Dewaele et al. US 2011/0004157.
Regarding claims 9 and 10, Naito et al. and Robert et al. discloses the medical instrument essentially as claimed as discussed above, but fail to disclose the outer tube including a guide portion that guides the inner tubes as to be inserted into the outer tube, and the inner tubes each including an engagement portion that engages with the guide portion so as to be slidable, the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube thereto in an axial direction of the inner tube.
Dewaele et al. discloses a medical instrument having an outer tube including a guide portion (slots 45b, 45b’) that guides the inner steering tubes 50 as to be inserted into the outer tube (figure 10), and the inner tubes each including an engagement portion (45a, 45a’) that engages with the guide portion so as to be slidable (paragraph 0136), the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube thereto in an axial direction 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Naito et al. and Robert et al. with an outer tube guide and inner tube engagement member spaced along intervals of the outer circumferential surface, as taught by Dewaele et al., in order to slidably engage the inner tube within the outer tube, and limiting rotation to properly maintain the positioning of the instrument within the outer tube and prevent unwanted movement.

Claims 12-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. US 2010/0004509 in view of Robert et al. US 2016/0143633 and further in view of Masayuki et al. JP 2004-041580.
Regarding claim 12, Naito et al. discloses a medical instrument comprising: an inner tube 42 into which a flexible shaft of a surgical instrument that is provided with a surgical tool on a leading end-side portion thereof can be inserted (manipulation wire 92 connected to forceps 48, extending through insertion portion 42, paragraph 0053, figures 3 and 4); an outer tube 31 into which the inner tube can be inserted and that is to be inserted into a body cavity (figure 2, with insertion portion 42 and surgical forceps 48 for a surgical operation, paragraph 0052); and inner tube drive mechanism which includes an operational element (for example, wires 56, 57, or 58) for bending an inner tube corresponding thereto (wires correspond to bendable portions 51, 52 and 53, paragraph 0073) and electrically controls the 
Naito et al. discloses an outer tube 31 having a plurality of channels for receiving instruments (for example, image device within window 34, paragraph 0043), but fails to disclose a plurality of inner tubes for receiving a surgical instrument within the outer tube, and a gripping mechanism that includes a grip portion that grips the outer tube of the medical instrument, and a supporting portion that fixes and supports the gripping portion at a constant position.
Robert et al. teaches a medical instrument having an imaging device 750/752 and a plurality of inner tubes (20, 812) the inner tubes each receiving a tool (550, 810, for example, figure 15), and a drive mechanism (with control links and controller 602, for example, paragraph 0117-125), the plurality of inner tubes being placed within an outer tube 738 (figure 32), in order to provide a plurality of inner tubes positioned closely to each other to allow for insertion of the plurality of inner tubes and camera within a smaller incision (paragraph 0139) and allow for different types of tools to be held by the same positioning apparatus, and be positioned on opposite sides of the delivery tube axis while still being inserted through the same incision (paragraph 0144).
Masayuki et al. teaches a medical instrument having a plurality of inner tubes (15, 16, figure 1) and an outer tube 12 (figure 1), and a gripping mechanism 3 that includes a grip portion that grips the outer tube of the medical instrument (flange 18 of outer tube 12 is inserted within flange receptacle 21 of fitting member 7, figures 5, which holds the medical instrument, figure 1), and a supporting portion 4 that fixes and supports the gripping portion at a constant position (base 4 fixed to a bed or floor, paragraph 0014, and connected to gripping mechanism 3) to allow for holding the instrument with the ease of adjusting (paragraph 0017) when the operator is at a remote location.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Naito et al. with a plurality of inner tubes to receive a surgical 
Regarding claim 13, Naito et al. discloses a remote operation device (joystick 203) that transmits a drive instruction signal for electrically controlling the operating elements (paragraph 104), wherein the inner tube drive mechanism receives a drive instruction signal from the remote operation device (paragraph 0104, instructions for manipulating joystick, the instrument being driven electrically), and electrically controls the operational element thereof based on the received drive instruction signal (paragraphs 0104, 105, output instructions from the joystick 203 are executed to control drive motors, the motors being connected to the operational elements, wires 56, 57, 58, paragraph 0098). 
Regarding claim 14, Naito et al. discloses wherein the drive signal indicated the inclination of the inner tube corresponding thereto (paragraphs 102, 0103, manipulating the joy stick according to the instruction corresponds to the bending pieces 51, 52, 53 of the inner tube).
Regarding claim 15, Naito et al. discloses the inner tube drive mechanism including a motor (drive motors 95, 96, 97, 98) and a gear (figure 3 shows pulleys 99 connecting the motors to the operational elements, however, it is taught that a gear mechanism may be used as an alternative to the pulleys, paragraphs 0099, 0100) to which the operational element of the inner tube drive mechanism is connected (paragraph 0099, 0100; connected to pulleys or gears), and that is driven by the motor of the inner tube drive mechanism (drive motors 95, 96, 97, 98, paragraph 0099) and the operational element of each inner tube drive mechanism being electrically controlled by a control unit 18 that controls the motor of the inner tube drive mechanism (joy stick is manipulated and sends a control signal for the drive motors 95, 96, 97 in response to the joy stick instruction, the motors push or pull the operation element, the motors corresponding to operation element wires 56, 57, 58 for bending, paragraph 0098; and driven electrically, paragraph 0104).

Regarding claim 17, Naito et al. discloses a multi-joint portion, and in a state where the surgical instrument is inserted into any of the inner tubes, the multi joint portion can be bent in a direction opposite the direction in which the inner tube is bent (forceps 48 with wire 92 are configured to be multi-jointed and as a flexible manipulation wire may be bent in the opposite direction in which the inner tube is bent at least along a portion of the device even if not at the same portion, for example, if the inner tube is bent in a first direction at joint portion 61, and a second opposite direction at joint 63, the surgical instrument will be bent in an opposite direction at joint 63 than the instrument at joint 61 because the wire will follow within.  Additionally, Examiner notes that the surgical instrument is not positively claimed, and the inner tubes must only be configured and capable of receiving a multi jointed surgical instrument as claimed). 
Regarding claim 20, Naito et al. discloses wherein, in a state where the inner tube is inserted into the outer tube, at least a portion of the inner tube is exposed from the outer tube (figure 2).

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Naito et al. US 2010/0004509 in view of Robert et al. US 2016/0143633 in view of Masayuki et al. JP 2004-041580 as discussed above, and further in view of Dewaele et al. US 2011/0004157.

Dewaele et al. discloses a medical instrument having an outer tube including a guide portion (slots 45b, 45b’) that guides the inner steering tubes 50 as to be inserted into the outer tube (figure 10), and the inner tubes each including an engagement portion (45a, 45a’) that engages with the guide portion so as to be slidable (paragraph 0136), the engagement portion is composed of portions that extend at intervals along an outer circumferential surface of the inner tube thereto in an axial direction of the inner tube (45a and 45a’ are along the outer circumference at intervals, figures 10, 11) the protrusions or engagement portions 45a, 45a’ providing a slidable connection with outer tube sheath 20 while mainting position within the sheath and the tip of the instrument by preventing rotation of the steering tube within the outer tube when lateral forces are applied to bend the instrument (paragraph 0136).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Naito et al., Robert et al. and Masayuki et al. with an outer tube guide and inner tube engagement member spaced along intervals of the outer circumferential surface, as taught by Dewaele et al., in order to slidably engage the inner tube within the outer tube, and limiting rotation to properly maintain the positioning of the instrument within the outer tube and prevent unwanted movement.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.C.L/               Examiner, Art Unit 3771   

/DIANE D YABUT/               Primary Examiner, Art Unit 3771